PER CURIAM.
This cause is before us on appeal from the judgment and amended judgment of the Circuit Court of Okaloosa County holding the 1937 government dependent resurvey of the boundary line between land owned by the parties herein was valid and re-established the location of the line in question. We have reviewed the record in the light of the contention of appellant that the decision below conflicts with the prior decision of this Court in Gibson v. Wright, 179 So.2d 245 (Fla.1st DCA 1965), and find that the trial court did not err on the evidence presented, including the expert testimony, in the instant case in entering the final judgment of December 13,1977, denying petition for declaratory judgment and for quiet title.
However, the court was without jurisdiction to enter the amended judgment of March 23,1978, awarding damages for trespass and costs against the plaintiffs, since the record before us fails to establish that a timely motion for rehearing was served, as required by Rule 1.530, Florida Rules of Civil Procedure.
Accordingly, the judgment below is AFFIRMED IN PART and REVERSED IN PART and the cause REMANDED with directions that the amended judgment of March 23, 1978, be set aside.
McCORD, C. J., MELVIN and BOOTH, JJ., concur.